Citation Nr: 0843071	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-30 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for PTSD.

In October 2008, a hearing was held before the undersigned 
sitting at the RO.  At that time, the veteran submitted 
additional evidence along with a waiver of RO consideration.  
This evidence included information relating to his reported 
stressors and an August 2008 VA PTSD assessment.

The Board notes that the August 2008 assessment includes a 
diagnosis of anxiety disorder, not otherwise specified, to 
reflect the presence of some PTSD symptoms.  It was further 
indicated that the veteran developed symptoms following 
exposure to traumatic experiences in Vietnam.  Considering 
these findings, a claim for service connection for an 
acquired psychiatric disorder, other than PTSD, is referred 
to the RO for the appropriate action.  


FINDINGS OF FACT

1.  Evidence of record supports a finding that the veteran 
engaged in combat with the enemy.

2.  Medical evidence of record does not show a confirmed 
diagnosis of PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating decision, the RO issued a letter 
in February 2005 that notified the veteran of the evidence 
needed to substantiate his claim for service connection for 
PTSD.  This letter advised the veteran of the evidence VA 
would provide and of the evidence he needed to provide.  He 
was also asked to submit any evidence in his possession that 
pertained to his claim.  

The Board acknowledges that the claims file does not contain 
correspondence notifying the veteran of how VA assigns 
disability ratings and effective dates.  See Dingess, supra.  
However, as the claim for service connection for PTSD is 
denied herein, the Board finds that the veteran was not 
prejudiced by the lack of notice and it did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Review of the 
record clearly shows that the veteran has been advised of the 
information necessary to substantiate his claim for service 
connection and has had an opportunity to meaningfully 
participate in the adjudicative claims process, to include 
providing evidence and testimony at a travel board hearing.  
Thus, any errors or deficiencies regarding notice are 
considered harmless.  

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service records, other relevant 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008). 

The claims file contains the veteran's service treatment 
records and relevant service personnel records.  The veteran 
was provided a VA PTSD examination in March 2005 and the 
claims file was reviewed.  

At the hearing, it was noted that the veteran was in the 
beginning stages of treatment and had just had a PTSD workup.  
He further indicated that either group or individual therapy 
was going to be set up.  The Board notes that the August 2008 
VA PTSD assessment references that the veteran was referred 
to the National Center for PTSD by J.T. at the Vet Center.  
The Board acknowledges that Vet Center records were not 
requested.  However, at the hearing the veteran's 
representative suggested the veteran get J.T.'s records and 
asked the veteran if J.T. ever wrote anything up on him.  The 
veteran said he did not believe so.  The veteran has not 
identified relevant records at the Vet Center and therefore, 
the Board finds that a remand solely to request these records 
would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
notes that following the hearing, the record was held open 
for 30 days, but additional medical evidence (other than that 
received with the waiver) was not received or identified.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The veteran contends that service connection is warranted for 
PTSD.  In support of his claim, the veteran reported various 
stressors related to his service in Vietnam, to include 
coming under attack by small arms and automatic weapons fire 
and witnessing fellow Marines being wounded and killed.  The 
veteran reported that that these events occurred in the Chu 
Lai area and then the Da Nang area.  At the October 2008 
hearing, the veteran testified that he was a radio operator 
in Vietnam.  He indicated that he participated in patrols and 
saw combat.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in according with 38 C.F.R. 
§ 4.125 (for VA purposes, all mental disorder diagnoses must 
conform to DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  When a veteran is found to have engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.304(d), (f) (2008).

VA's General Counsel has defined the ordinary meaning of the 
phrase "engaged in combat with the enemy" to mean that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

Review of service personnel records does not show that the 
veteran received any awards or decorations conclusively 
indicating participation in combat.  However, the records do 
show that he arrived in Chu Lai in May 1965 and was assigned 
to Co. "C", 1stBn, 4thMar (Rein), 3rd MarDiv FMF.  His 
primary duty was as a radio operator.  Combat history 
indicates that he participated in operations against the Viet 
Cong in Chu Lai from May to December 1965 and in Da Nang from 
December 1965 to April 1966.  The veteran also submitted 
declassified unit histories for the relevant time periods 
which document that Company C was involved in combat patrols 
and received enemy fire.  Casualties were also noted.  
Considering the circumstances of the veteran's service and 
his testimony, the Board finds that combat participation is 
established.  As such, the veteran's combat related stressors 
are considered verified.

Notwithstanding evidence of a verified in-service stressor, 
as stated above, in order to establish service connection for 
PTSD, the veteran must have a current diagnosis of PTSD 
directly related to his stressor.  See 38 C.F.R. § 3.304(f) 
(2008).  With respect to the current disability requirement, 
the Board notes that without a currently diagnosed 
disability, service connection may not be granted.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service treatment records are negative for any complaints of 
or treatment for PTSD.  On examination for separation in May 
1967, the veteran's psychiatric system was reported as normal 
on clinical evaluation.  

The veteran underwent a VA PTSD examination in March 2005.  
In support of his claim, he described various in-service 
combat related stressors.  Based on the clinical interview 
and examination, the examiner determined that the veteran's 
symptoms were not consistent with a DSM-IV diagnosis of PTSD.  
The examiner discussed the PTSD criteria in detail and 
indicated that the veteran was exposed to significant combat 
and other related trauma and that the stressors met Criterion 
A (exposure to a traumatic event).  The veteran reported 
difficulty sleeping, irritability, hypervigilance, and 
exaggerated startle response and these symptoms were 
consistent with Criterion D (persistent symptoms of increased 
arousal not present before the trauma).  However, he did not 
meet Criterion B (persistent re-experiencing of the traumatic 
event) or Criterion C (persistent avoidance of stimuli 
associated with the trauma and numbing general responsiveness 
not present before the trauma).  The examiner further stated 
that the trauma experienced by the veteran did not appear to 
have resulted in clinically significant distress or 
impairment in occupational, or other important areas of 
functioning at this time.  

The veteran most recently underwent a VA PTSD assessment in 
August 2008.  The veteran reported stressors related to 
combat service in Vietnam.  Mental status and behavior were 
reported as indicative of someone experiencing mild emotional 
disturbance.  It was noted that the veteran became saddened 
when discussing traumatic experiences.  The veteran was 
administered a battery of psychometric measures.  He scored a 
67 on the PTSD-Keane (PK) subscale of the Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2).  It was noted 
that individuals who scored a 28 or higher were classified as 
having PTSD in 82 percent of the cases examined in the study 
that standardized the PK scale using the MMPI.  He scored a 
55 on the PTSD Checklist-Military version and according to 
this measure, DSM-IV Criterion B, C, and D were met, 
suggesting a PTSD diagnosis.  He scored a 102 on the 
Mississippi Scale of Combat-Related PTSD, which was below the 
cutoff that was found to best classify Vietnam veteran 
clients as having PTSD using this measure.  This finding was 
reported as consistent with the findings from the clinical 
interview which suggest the veteran was negative for PTSD.  

In summary, the examiner indicated that the veteran presented 
with some symptoms of PTSD based on his responses to the 
Clinician Administered PTSD Scale (CAPS) and psychometric 
testing; however, he did not meet the full criteria for PTSD 
during the clinical interview, primarily because of a lack of 
sufficient persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness.  Axis I 
diagnosis was anxiety disorder, not otherwise specified.  

In reviewing the evidence, the Board acknowledges the 
findings that the veteran has PTSD symptoms and meets some of 
the DSM-IV criteria for a PTSD diagnosis.  However, despite 
extensive psychometric testing and clinical interview, the 
medical evidence does not show a confirmed DSM-IV diagnosis 
of PTSD.  That is, the medical evidence does not show that 
the veteran meets all criteria required for a diagnosis.  As 
such, service connection is not warranted.  

The Board sympathizes with the veteran and acknowledges his 
contentions that he has PTSD related to military service.  
The veteran, however, is not competent to render a medical 
diagnosis or etiology opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).  

The preponderance of the evidence is against a claim for 
service connection for PTSD and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2008).  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


